     KELLEY DRYE & WARREN LLP
1    Michael J. Zinna (Admitted Pro Hac Vice)
2    John F. Ward (Admitted Pro Hac Vice)
     David Lindenbaum (Admitted Pro Hac Vice)
3    101 Park Avenue
     New York, NY 10178
4    Telephone: (212) 808-7800
     mzinna@kelleydrye.com
5
     jward@kelleydrye.com
6    dlindenbaum@kelleydrye.com

7    KELLEY DRYE & WARREN LLP
     Andrew W. Homer (State Bar No. 259852)
8    Tahir L. Boykins (State Bar No. 323441)
     10100 Santa Monica Boulevard, 23rd Floor
9
     Los Angeles, CA 90067-4008
10   Telephone:    (310) 712-6100
     Facsimile:    (310) 712-6199
11   ahomer@kelleydyre.com
     tboykins@kelleydrye.com
12
     Attorneys for Plaintiff ZOMM, LLC
13

14                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
15

16   ZOMM, LLC                                     CASE NO. : 4:18-CV-04969-HSG

17           Plaintiff,                            [Assigned to Hon. Haywood S. Gilliam, Jr.]

18           v.                                    SECOND AMENDED COMPLAINT

19   APPLE INC.,
                                                   Demand Jury Trial
20
             Defendant.
21

22

23

24

25

26
27

28

     4814-3197-2252                 SECOND AMENDED COMPLAINT
                                       CASE NO.: 4:18-CV-04969
1                                 SECOND AMENDED COMPLAINT

2           Plaintiff Zomm, LLC (“Zomm”), for its complaint against Apple Inc. (“Apple”) alleges

3    as follows:

4                                             THE PARTIES

5           1.      Plaintiff Zomm is a limited liability company organized and existing under the

6    laws of the State of Delaware, with its principal place of business at 8620 South Peoria Avenue,

7    Tulsa, Oklahoma, 74132.

8           2.      Upon information and belief, Defendant Apple is a California corporation

9    organized under the laws of the State of California, with its principal place of business at 1 Apple

10   Park Way, Cupertino, California 95014.

11                                     NATURE OF THE ACTION

12          3.      This is an action for patent infringement of U.S. Pat. No. 8,351,895 (“the ’895

13   Patent”) in violation of the United States patent laws, 35 U.S.C. § 100, et seq., and for breach of

14   contract under the laws of the State of California.

15                                    JURISDICTION AND VENUE

16          4.      This Court has subject matter jurisdiction over the patent claim pursuant to 28

17   U.S.C. §§ 1331 and 1338(a).

18          5.      This Court has subject matter jurisdiction over the breach of contract claim under
19   28 U.S.C. § 1367(a) (supplemental jurisdiction) because this claim is so related to the patent

20   claim that they form part of the same case or controversy.

21          6.      This Court also has diversity jurisdiction over this action because Zomm and

22   Apple are citizens of different states and the amount in controversy is over $75,000.

23          7.      This Court has personal jurisdiction over Apple at least because Apple is a

24   California corporation and has its principal place of business in Cupertino, California.

25          8.      Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391(b), 1391

26   (c) and 1400(b).
27   ///

28
                                                   1
                                    SECOND AMENDED COMPLAINT
                                       CASE NO. : 4:18-CV-04969
1                                     FACTUAL BACKGROUND

2                                  The Parties and their Relationship

3           9.      Founded in 2009, Zomm is a global technology and consumer products company

4    focused on mobile safety and security, with the mantra of “enhancing lives through technology.”

5    The company has and has had offices in Tulsa, Oklahoma, Kirkland, Washington, the United

6    Kingdom, Hong Kong, Germany and Austria.

7           10.     Zomm has obtained 15 patents, in the United States, the European Community,

8    Japan, Hong Kong and China.

9           11.     Zomm’s products are offered for sale through the company’s website,

10   www.zomm.com, and through Amazon.com, and Walmart.com. Zomm’s products have also

11   been offered for sale at Best Buy, QVC, multiple other wholesale and retail outlets, and as

12   discussed in more detail below, Apple’s brick-and-mortar and online retail outlets.

13          12.     Zomm’s first product was called the Wireless Leash. Development of the

14   Wireless Leash began in early 2009, when Zomm President and Co-Founder Laurie Penix

15   received a call from a friend who needed an extra mobile phone because her husband had lost his

16   phone. Ms. Penix had just finished reading an article about Bluetooth technology, and this

17   combination of circumstances sparked her idea for a product that could prevent users from

18   misplacing their mobile phones while also serving as a security device.
19          13.     The Wireless Leash met with immediate critical praise. The product launched in

20   January, 2010 and won the Best of Innovation Award at the world-renowned Consumer

21   Electronics Show (“CES”) that same month in Las Vegas. The product was also one of only two

22   finalists for the 2011 Bluetooth SIG “Best of CES” Award.

23          14.     In the wake of the acclaim the Wireless Leash received at the 2010 CES Show,

24   Zomm was contacted by Apple to explore the possibility of selling the product through Apple’s

25   brick-and-mortar retail stores and online channels.

26          15.     The original Wireless Leash worked with Apples’ iPhones. Nonetheless, Apple
27   requested that Zomm create a version of the Wireless Leash that was designed specifically for

28
                                                      2
                                           AMENDED COMPLAINT
                                           CASE NO. : 4:18-CV-04969
1    Apple’s iOS operating systems installed on Apple devices. Apple designates devices designed

2    specifically for Apple’s iOS operating system to be “Made for iPhone/iPod/iPad” or MFi

3    compliant. Companies that join the MFi program and pass certification tests are able to display

4    certain MFi-related logos on their product packaging, like a "Made for iPod" badge. Zomm

5    reallocated funds and revised its business plan so that it would have the funds necessary to

6    accomplish this task.

7           16.     Once Zomm was positioned to meet Apple’s request, Zomm and Apple entered

8    into a mutual confidentiality agreement, on or about July 29, 2010 (the “Confidentiality

9    Agreement”).

10          17.     With the Confidentiality Agreement firmly in place, Zomm executives and

11   engineers made several trips to Apple’s headquarters in Cupertino, California, during which they

12   shared details of what they were planning to develop for the iOS version of the Wireless Leash.

13          18.     Over approximately five months, Zomm made modifications to the Wireless

14   Leash product, including modifications to the source code (the “Zomm Source Code

15   Modifications”) to achieve MFi compliance. The Zomm Source Code Modifications included

16   new algorithms and encryption code. The resultant product, including the Zomm Source Code

17   Modifications, was introduced as the “Wireless Leash Plus” and was limited to sales within

18   Apple retail channels, at the direction of Apple. During these meetings, Zomm executives also
19   informed Apple personnel that they intended to create a watch, bracelet, and/or other wearables

20   that would incorporate the features of the Wireless Leash.

21          19.     The Zomm Source Code Modifications increased performance of the Wireless

22   Leash Plus beyond the performance of the Wireless Leash. Neither the Zomm Source Code

23   Modifications nor the benefits realized by the Zomm Source Code Modifications are disclosed in

24   the ’895 Patent. The Zomm Source Code Modifications also could not be gleaned from the

25   internal components of the Wireless Leash Plus. The Zomm Source Code Modifications were

26   maintained in secret by Zomm.
27          20.     Zomm submitted to Apple the Zomm Source Code Modifications to confirm that

28
                                                      3
                                           AMENDED COMPLAINT
                                           CASE NO. : 4:18-CV-04969
1    the Wireless Leash Plus was MFi compliant. The Zomm Source Code Modifications were

2    submitted to Apple in a form that could be copied by Apple, and in a form that allowed Apple to

3    view the detailed programming of the Zomm Source Code Modifications. Zomm relied on the

4    Confidentiality Agreement to ensure that the Zomm Source Code Modifications were kept

5    confidential.

6           21.      The lead engineer at Zomm who worked on the Zomm Source Code

7    Modifications was Sam Kuhns. As described further below, shortly after Mr. Kuhns completed

8    the Zomm Source Code Modifications, Apple made an offer of employment to Mr. Kuhns and

9    Mr. Kuhns accepted the offer.

10          22.      On or about November 2011, Zomm introduced the Wireless Leash Plus, now

11   customized for use with Apple’s iPhone, iPad and iPod. The Wireless Leash Plus’s features

12   included a panic button that allowed users to sound an alarm with the press of a button, which

13   was meant to deter potential attackers and notify others of distress. Importantly, if a user held

14   the button for approximately three seconds longer, the Wireless Leash Plus would dial local

15   emergency assistance anywhere in the world the user was located, without the user having to

16   touch his or her phone. Notably, the title of Zomm’s patent application that led to the ’895

17   Patent, filed two years earlier (and published on March 10, 2011), is “Wireless Security Device

18   and Method to Place Emergency Calls.”
19          23.      Separately, Zomm also created an iPhone application that was designed to work

20   with the Wireless Leash Plus and provide Apple customers with a customized user experience.

21          24.      Pursuant to Apple’s request, on or about November 2011, the Wireless Leash Plus

22   became available nationwide at brick-and-mortar Apple Stores and soon after, online at Apple’s

23   website, store.apple.com. Several store locations sold out of the product quickly. Distributor

24   Ingram Micro Inc. (now part of HNA Group) informed Zomm that more units were needed.

25   Zomm provided additional units to meet the sales demand.

26          25.      Just like the original version of the product, the Wireless Leash Plus was well
27   received. It was named an Apple staff “favorite pick” in December 2011.

28
                                                       4
                                            AMENDED COMPLAINT
                                            CASE NO. : 4:18-CV-04969
1           26.     Selling exclusively through Apple was not particularly lucrative for Zomm. Due

2    to the distribution deal dictated by Apple, Zomm’s profit on units of the Wireless Leash Plus—

3    which could only be sold through Apple’s retail channels—was very small. In addition,

4    restrictions preventing Zomm from selling the Wireless Leash Plus through retails channels other

5    than Apple’s retail channels inhibited Zomm’s ability to turn the cache of having the product

6    sold by Apple into revenue through sales in other channels.

7           27.     In 2012, Zomm showed a new product, Lifestyle Connect, at CES. The product

8    won three Innovation Awards at CES that year. Lifestyle Connect was also geared towards the

9    Emergency Dialing mobile safety product market and contained Zomm intellectual property.

10          28.     In or about November 2012, ten months after the Wireless Leash Plus was named

11   an Apple Store staff favorite, Apple abruptly terminated its agreement to sell the Wireless Leash

12   Plus through Apple’s retail channels. The Wireless Leash Plus was completely removed from

13   Apple’s brick-and-mortar stores in or about November 2012 and was removed from Apple’s

14   online store shortly thereafter.

15          29.     Meanwhile, Apple was embarking on a plan to steal Zomm’s patented technology

16   for its own products. Beginning in December 2011 and continuing through November 2016,

17   including when the Confidentiality Agreement was still in effect, Apple employees ordered

18   numerous units of the Wireless Leash Plus directly from Zomm for Apple. Zomm was
19   subsequently informed by an Apple employee that these purchases were being made for research

20   and development by Apple. The Apple purchasers did not reveal that the orders were solely for

21   Apple’s commercial use at the time their orders were initially placed.

22          30.     On December 21, 2011, Zomm received an order from Apple employee Shayna

23   Poor. Upon information and belief, Ms. Poor was an executive assistant at Apple at the time.

24   The order was to be delivered to Peter Handel, who, upon information and belief, at the time was

25   an Apple Sr. Engineer/Scientist. This order and a subsequent series of orders placed by Apple

26   employees were not identified as corporate orders.
27          31.     On June 4, 2012, Christine Lee, at the time an Apple Engineering Test Program

28
                                                      5
                                           AMENDED COMPLAINT
                                           CASE NO. : 4:18-CV-04969
1    Manager, ordered three Wireless Leash Plus units.

2             32.   Soon, the orders started getting larger. On August 8, 2012, Natasha Burwell, at

3    the time Executive Assistant to the Vice President of Wireless Technologies, iPhone HW,

4    Product Design and Special Projects with Apple, ordered 11 units of the Wireless Leash Plus

5    using a personal credit card.

6             33.   As noted above, in or about November 2012, Apple abruptly terminated its

7    agreement to sell the Wireless Leash Plus through Apple's retail channels.

8             34.   On December 19, 2012, Zomm received an order from Cara Lomeli, at the time

9    an Engineering Product Specialist with Apple, for 19 Wireless Leash Plus units. The order was

10   to be delivered to Jathurshun Sivaloganathan, who, upon information and belief, was at the time

11   a Senior Manager with Apple.

12            35.   On January 09, 2013, one day after Zomm’s ’895 Patent, entitled “Wireless

13   Security Device and Method to Place Emergency Calls” issued, Ms. Lomeli ordered five more

14   units of the Wireless Leash Plus directly from Zomm. On this order, the billing and shipping

15   address matched the shipping address used for Mr. Sivaloganathan on Ms. Lomeli’s previous

16   order.

17            36.   On January 22, 2013 Ms. Lomeli ordered eight more units of the Wireless Leash

18   Plus directly from Zomm. On this order, the billing and shipping address matched the shipping
19   address used for Mr. Sivaloganathan on Ms. Lomeli’s first order.

20            37.   On February 12, 2013, Ms. Lomeli ordered another 21 units of the Wireless Leash

21   Plus, directly from Zomm. On this order, the shipping address matched the shipping address

22   used for Mr. Sivaloganathan on Ms. Lomeli’s previous three orders. Ms. Lomeli had, by this

23   point, ordered 53 units of the Wireless Leash Plus across four orders.

24            38.   On April 17, 2013, Lynnette Jenkins ordered 18 units of the Wireless Leash Plus

25   directly from Zomm, to be delivered to her at an Apple corporate address.

26            39.   Each of the above-referenced orders were surreptitiously designed to appear as if
27   they were for individual use, however, each order used a shipping address corresponding to a

28
                                                      6
                                           AMENDED COMPLAINT
                                           CASE NO. : 4:18-CV-04969
1    location at Apple’s business complex in Cupertino, California. Given the suspicious purchases

2    made by Apple employees and shipped to Apple addresses during the term of the Confidentiality

3    Agreement, on April 17, 2013, Zomm called Apple for an explanation about the purpose of the

4    orders. Apple did not return the call, but the orders continued.

5           40.     Also during 2013, Apple hired Sam Kuhns, following his tenure with Zomm.

6           41.     Mr. Kuhns was one of Zomm’s lead engineers and worked on Zomm’s software

7    and firmware for the Wireless Leash and Wireless Leash Plus, ultimately earning an award of

8    appreciation from Zomm for his work. As a result of these efforts, Mr. Kuhns had insights into

9    Zomm’s intellectual property and technology for the Wireless Leash and Wireless Leash Plus

10   during his employment with Zomm.

11          42.     Following his employment with Zomm, Mr. Kuhns was restricted from revealing

12   confidential details concerning Zomm’s technology and intellectual property pursuant to his

13   employment agreement and a separate non-disclosure agreement.

14          43.     Apple’s orders continued. On May 28, 2013, Ms. Jenkins placed two more orders

15   for 17 units each of the Wireless Leash Plus using a credit card with her name on it. On these

16   orders, the billing and shipping address matched the shipping address used on Ms. Jenkins’s

17   April 17, 2013 order. The order was not identified as a corporate order. At this point, Ms.

18   Jenkins had ordered 52 units of the Wireless Leash Plus, across three orders.
19          44.     On July 8, 2013, Natasha Burwell, at the time Executive Assistant to the Vice

20   President of Wireless Technologies, iPhone HW, Product Design and Special Projects, placed an

21   order for nine units of the Wireless Leash Plus to be delivered to Phil Carr, who at the time was a

22   Lab Coordinator/OTA Technician at Apple at Apple’s headquarters in Cupertino, CA.

23          45.     On July 16, 2013, Ritu Choudhary, at the time a Lead Program Manager for

24   Special Programs with Apple, ordered 55 Wireless Leash Plus units and had the units delivered

25   to an Apple business address in Cupertino, CA.

26          46.     On July 31, 2013, Amanda Simon, at the time employed by Apple as a Hardware
27   Engineer Administrative Assistant, ordered one Wireless Leash Plus unit directly from Zomm

28
                                                       7
                                           AMENDED COMPLAINT
                                           CASE NO. : 4:18-CV-04969
1    and had the unit delivered to an Apple business address in Cupertino, California.

2           47.     On December 30, 2013, Zomm CEO and co-founder, Henry Penix, contacted

3    Cara Lomeli, inquiring about the reason that she placed the above-referenced orders. Mr. Penix

4    stated that Zomm noticed a few orders of the Wireless Leash Plus being delivered to Apple at

5    various times in 2012 and 2013, that Zomm had worked closely with Apple’s technical team in

6    the past, that the product Ms. Lomeli was ordering used to be offered in the Apple store, and that

7    her orders had raised Zomm’s curiosity.

8           48.     Apple did not respond to Mr. Penix’s December 30, 2013 communication to Ms.

9    Lomeli.

10          49.     On or about January 22, 2014, Mr. Penix contacted Cara Lomeli again, to inquire

11   as to why Apple was placing these orders. Ms. Lomeli did not respond. Mr. Penix again called

12   Ms. Lomeli approximately one month later. This time, Ms. Lomeli did return Mr. Penix’s call.

13   During that call, Ms. Lomeli informed Mr. Penix that the orders were being used for research

14   and development. This troubling answer was really the only explanation that made sense,

15   because any orders purchased by Apple for legitimate resale were required to go through a third

16   party distribution/fulfillment company pursuant to an agreement between Zomm and Apple. The

17   above-referenced purchases had to be for reasons other than resale to consumers, because they

18   were ordered by Apple employees directly from Zomm and shipped to Apple addresses,
19   specifically to the addresses of senior leaders, developers and scientists at Apple.

20          50.     On July 28, 2014, Mr. Penix emailed Apple CEO Tim Cook to inform him that

21   Zomm had been awarded the ’895 Patent for a wireless security device and method for placing

22   emergency calls. Zomm’s press release regarding the ’895 Patent was attached. The email also

23   noted that, “Zomm has not sold our products in Apple retail stores or online for a while, but have

24   fulfilled a few orders to Apple corporate over the last 18 months.”

25          51.     Mr. Cook did not respond to Mr. Penix’s July 28, 2014 email.

26          52.     On August 19, 2014, Mr. Penix sent a follow-up email to Mr. Cook, forwarding
27   his original email and the attached press release again, stating, “I wanted to ensure you received

28
                                                       8
                                            AMENDED COMPLAINT
                                            CASE NO. : 4:18-CV-04969
1    my previous email about our product and IP.” Apple executives Jonathan Ive (currently Apple’s

2    Chief Design Officer), Dan Riccio (currently Apple’s Senior Vice President of Hardware

3    Engineering) and Philip Schiller (currently Apple’s Senior Vice President responsible for

4    worldwide marketing) were copied on the email.

5           53.     Mr. Cook did not respond to Mr. Penix’s August 19, 2014 email, nor did anyone

6    else from Apple.

7           54.     On September 9, 2014, Apple announced its first iteration of the Apple Watch

8    (the “Apple Watch Series 0”). The product included Bluetooth connectivity to an iPhone and the

9    ability to talk into the device, two key features of the Wireless Leash Plus. The integration of

10   these features into a watch and other wearable technology was an idea presented by Zomm in

11   one if its early meetings with Apple under the Confidentiality Agreement. The Apple Watch’s

12   original operating system was watchOS 1. WatchOS 1 did not include an emergency contact

13   feature.

14          55.     Mr. Penix emailed Mr. Cook again on February 19, 2015, hoping that Zomm and

15   Apple could still potentially work together, given Apple’s clear interest in using the Wireless

16   Leash Plus and its many features for development purposes. Mr. Cook did not respond to Mr.

17   Penix’s February 19, 2015 email.

18          56.     The Apple Watch Series 0 was launched in or about April 2015.
19          57.     On May 26, 2016, Mr. Penix emailed Mr. Cook again, asking to discuss the

20   possibility of Apple and Zomm collaborating on the use of Zomm’s technology in a watch or a

21   device attached to a key ring.

22          58.     Upon information and belief, Mr. Cook did not respond to Mr. Penix’s May 26,

23   2016 email apparently because Apple planned to launch the Apple Watch that improperly used

24   the features of Wireless Leash Plus, in direct contravention of the ‘895 Patent and in breach of

25   the Confidentiality Agreement.

26          59.     In or about June 2016, Apple held a public developer conference where Apple
27   unveiled additional functionality that it planned to include in watchOS 3, which was a new

28
                                                       9
                                           AMENDED COMPLAINT
                                           CASE NO. : 4:18-CV-04969
1    operating system for use with the Apple Watch. Among the new features in watchOS 3 was a

2    feature called “Emergency SOS,” an emergency function that calls an emergency number if a

3    user presses and holds the Apple Watch’s side button for a few seconds.

4           60.     Importantly, while 911 would be the appropriate emergency number in the United

5    States, that is not the case in every country, so “Emergency SOS” was designed to call the

6    correct emergency number for whatever country the user is in. The call routes through the user’s

7    iPhone, or directly from the Apple Watch if connected to Wi-Fi. After the emergency call,

8    “Emergency SOS” can also alert emergency contacts the user has previously chosen, sending

9    them information about the user’s location.

10          61.     Apple stole the “Emergency SOS” feature from Zomm in breach of the

11   Confidentiality Agreement and in violation of California common law. Incorporation of the

12   “Emergency SOS” feature via watchOS 3 and 4 in the Apple Watch Series 0 and Apple Watch

13   Series 1 also infringes the ’895 Patent.

14          62.     The “Emergency SOS” feature was the subject of significant media attention. It

15   became one of the stand-out features of watchOS 3. Some news articles about watchOS 3 were

16   almost entirely devoted to this particular feature of the Apple Watch, barely mentioning other

17   features such as smart home interconnectivity and expanded payment options.

18          63.     Apple continued to order the Wireless Leash Plus. On November 4, 2016, now
19   approximately four years after Apple removed the Wireless Leash Plus from all of its retail

20   channels, Alleen Aniciete who was employed by Apple as an administrative assistant, ordered

21   three Wireless Leash Plus units and had them delivered directly to Apple’s headquarters in

22   Cupertino, California.

23          64.     Upon information and belief, when reporting Apple’s earnings for the first fiscal

24   quarter of 2017 (which included the 2016 holiday season – the first holiday season after

25   watchOS 3 was released), Mr. Cook beamed that the Apple Watch set records in both units and

26   revenue, and that “the holiday demand was so strong we couldn’t make enough.” See
27   https://www.theverge.com/2017/2/7/14537584/apple-6-million-apple-watch-sales-estimates.

28
                                                      10
                                            AMENDED COMPLAINT
                                            CASE NO. : 4:18-CV-04969
1    After luring Zomm into a relationship that had the promise of connecting two innovative

2    companies working together to enhance lives through technology, Apple instead chose only to

3    get close enough to Zomm to steal the company’s technology. Apple breached the

4    Confidentiality Agreement, and is actively and willfully infringing the ’895 Patent.

5                              Zomm’s ’895 Patent and the Apple Watch

6            65.    Zomm is the owner of all right, title, and interest in the ’895 Patent entitled

7    “Wireless Security Device and Method to Place Emergency Calls.”

8            66.    The application leading to the ’895 Patent was filed on September 4, 2009 and

9    was assigned to Zomm prior to issuance of the ’895 Patent.

10           67.    The ’895 Patent was duly and properly issued by the United States Patent and

11   Trademark Office on January 8, 2013. A true and correct copy of the ’895 Patent is attached

12   hereto as Exhibit A.

13           68.    In or about April 2015, Apple began offering the Apple Watch Series 0 for sale.

14           69.    In or about September 2016, Apple began offering the Apple Watch Series 1 for

15   sale.

16           70.    The Apple Watch Series 0 and Apple Watch Series 1, at least when running

17   watchOS 3, watchOS 4, or watchOS 5 (the “Accused Devices”), are each a wireless security

18   device comprising a processor, a wireless transceiver, a memory, and computer program
19   instructions stored in the memory.

20           71.    According to an Apple Online Support Page, “To set up and use your Apple

21   Watch, you need an iPhone 5 or later with the latest version of iOS.”

22   https://support.apple.com/en-us/HT204505

23           72.    The Accused Devices may each be paired to an Apple iPhone according to a

24   Bluetooth wireless protocol profile. See https://support.apple.com/en-us/HT204505. For

25   example, the Apple Watch Series 1 has featured Bluetooth protocol 4.0 or 4.2.

26           73.    The Accused Devices request and receive GPS coordinates from a paired iPhone.
27   The GPS data is used to determine the location of the iPhone. For example, the Apple Watch

28
                                                       11
                                           AMENDED COMPLAINT
                                           CASE NO. : 4:18-CV-04969
1    Series 1 connects to an iPhone to get GPS data like distance traveled and pace.

2           74.     The Accused Devices sold to customers have been delivered with one of Apple’s

3    watchOS operating systems pre-installed. The operating system pre-installed on the Apple

4    Watch Series 1 when offered for sale by Apple at the time this action was filed was Apple’s

5    watchOS 4. The Apple Watch Series 0, when sold with older operating systems installed, may

6    be upgraded to Apple’s watchOS 3 or watchOS 4. The Apple Watch Series 1, when sold with

7    older operating systems installed, may be upgraded to Apple’s watchOS 3, watchOS 4, or

8    watchOS 5.

9           75.     Apple’s watchOS 3 was released in or about September 2016.

10          76.     Apple’s watchOS 4 was released in or about September 2017.

11          77.     Apple’s watchOS 5 was released in or about September 2018.

12          78.     The watchOS 3 operating system includes an Emergency SOS function.

13   Activating the Emergency SOS function causes the Accused Devices to attempt to call

14   emergency services, either via a cellular network if an Apple iPhone is connected and has a

15   cellular signal, or over Wi-Fi if the Accused Devices are connected to a Wi-Fi network. The

16   watchOS 4 and watchOS 5 operating systems also include the Emergency SOS function.

17          79.     To determine the emergency number for the user’s location, the Accused Devices

18   access a lookup table including one or more location codes and one or more emergency
19   telephone numbers associated with the one or more location codes. The Accused Devices

20   correlate the location of a paired iPhone with one of the location codes to select one of the

21   emergency telephone numbers. The Accused Devices then send a command to the Apple iPhone

22   over the Bluetooth connection to call the selected emergency telephone number.

23          80.     Emergency contacts can be added via the Apple Watch app on an iPhone. When

24   the Emergency SOS function is activated, the emergency contacts receive a prerecorded text

25   message that includes the location of the Apple Watch.

26   ///
27   ///

28
                                                       12
                                           AMENDED COMPLAINT
                                           CASE NO. : 4:18-CV-04969
1                                        FIRST CAUSE OF ACTION

2                               (INFRINGEMENT OF THE ’895 PATENT)

3            81.     Zomm restates and realleges the allegations set forth in paragraphs 1 through 80

4    above and incorporates them by reference.

5            82.     Upon information and belief, Apple has infringed and continues to infringe, either

6    literally or under the doctrine of equivalents, at least Claims 1 and 17 of the ’895 Patent in

7    violation of 35 U.S.C. § 271(a) by making, using, offering for sale, or selling within the United

8    States the Accused Devices and/or by importing into the United States the Accused Devices.

9            83.     Upon information and belief, Apple has also infringed and continues to infringe at

10   least Claims 1 and 17 of the ’895 Patent in violation of 35 U.S.C. § 271(b) by inducing vendors,

11   customers and others to make, use, sell, or offer for sale within the United States, products or

12   processes that practice inventions of the ’895 Patent with knowledge of and intent that such

13   vendors, customers and others infringe the ’895 Patent. Apple has intentionally caused, urged,

14   encouraged, or aided in the action that induced infringement, including direct infringement, of

15   the ’895 Patent by vendors, customers and others. Upon information and belief, such intentional

16   action includes, for example, inducing customers to infringe the ’895 Patent by advertising

17   features of the infringing products that meet the elements of Claims 1 and 17. As a result of its

18   conduct, Apple has induced and is inducing such vendors, customers and others to make or use
19   systems and methods, such as the Accused Devices, to infringe at least Claims 1 and 17 of the

20   ’895 Patent. Additionally and in the alternative, Apple has induced and is inducing vendors,

21   customers and others to implement and utilize parts of or all of the systems and methods of the

22   Accused Devices to infringe at least Claims 1 and 17 of the ’895 Patent. Apple has engaged and

23   is engaging in this conduct while aware of the ’895 Patent and with the intent to infringe, at least

24   as of the filing of this lawsuit.

25           84.     Claim 1 recites: “[a] wireless security device comprising: a processor; a wireless

26   transceiver; a memory; and computer program instructions stored in the memory, which, when
27   executed by the processor, cause the wireless security device to perform operations . . . .” Based

28
                                                       13
                                            AMENDED COMPLAINT
                                            CASE NO. : 4:18-CV-04969
1    on present information, the Accused Devices are wireless security devices that include a

2    processor, a wireless transceiver, and a memory. For example, within the Apple Watch Series 1,

3    the processor and memory are contained in an integrated computer — S1 or S1P System in

4    Package (SiP). Also in the Apple Watch Series 1, an application processor APL0778 is included

5    as the central processing unit (CPU) and a Broadcom WiFi/BT/NFC/FM BCM43342 is included

6    as the transceiver.

7           85.     Claim 1 further recites: “selecting and implementing a Bluetooth wireless

8    protocol profile from one or more Bluetooth wireless protocol profiles for connecting to one or

9    more Bluetooth enabled devices . . . .” Claim 1 further recites: “wirelessly pairing, via the

10   wireless transceiver over a personal area network, with a Bluetooth enabled telephony device

11   using the selected Bluetooth wireless protocol profile, thus creating a wirelessly paired Bluetooth

12   connection between the wireless security device and the telephony device . . . .” Computer

13   program instructions stored in memory of the Accused Devices, when executed by the processor,

14   cause the Accused Devices to select and implement a Bluetooth wireless protocol profile.

15   Specifically, the Accused Devices implement a Bluetooth Protocol, such as Bluetooth Protocol

16   4.0 or 4.2, to connect to and wirelessly pair with an Apple iPhone, another Bluetooth enabled

17   device, over the personal area network formed by the Bluetooth connection. According to the

18   Apple.com website, “Apple Watch Series 1 requires an iPhone 5s or later with iOS 11 or later.”
19          86.     Claim 1 further recites: “sending a command to the telephony device requesting

20   one or more of: [1] a telephone number of the telephony device; [2] a telephone network

21   providing service to the telephony device; and [3] a global positioning system (GPS) location of

22   the telephony device; receiving a response from the telephony device including one or more of:

23   [1] the telephone number of the telephony device; [2] the telephone network providing service to

24   the telephony device; and [3] the GPS location of the telephony device; and determining a

25   current location of the telephony device based on one or more of the telephone number, the

26   telephone network, and the GPS location . . . .” Computer program instructions stored in
27   memory, when executed by the processor, cause the Accused Devices to send a command to the

28
                                                      14
                                           AMENDED COMPLAINT
                                           CASE NO. : 4:18-CV-04969
1    iPhone requesting a telephone number of the iPhone, a telephone network providing service to

2    the iPhone; and/or a GPS location of the iPhone. The Accused Devices then receive a response

3    from the iPhone indicating a telephone number of the iPhone, a telephone network providing

4    service to the iPhone; and/or a GPS location of the iPhone, and uses that information to

5    determine the location of the iPhone. The Accused Devices do not include a GPS sensor.

6    Accordingly, upon information and belief, when using the Emergency SOS option or the built-in

7    Maps application on the Accused Devices, the Accused Devices send a request to the iPhone for

8    GPS data identifying the location of the iPhone. The Accused Devices receive a response from

9    the iPhone that includes the requested GPS data. The Accused Devices then use the GPS data to

10   determine the location of the iPhone.

11          87.     Claim 1 further recites: “accessing a lookup table stored in the memory including

12   one or more location codes and one or more emergency telephone numbers associated with the

13   one or more location codes; correlating the location with at least one of the one or more location

14   codes to obtain at least one of the one or more emergency telephone numbers; [and] sending a

15   command, over the wirelessly paired Bluetooth connection, to the telephony device to place a

16   telephone call to the at least one of the one or more emergency telephone numbers . . . .” Apple’s

17   watchOS 3, watchOS 4, and watchOS 5 include an Emergency SOS option that can be swiped

18   after holding the side button, or activated by holding the side button for a particular period of
19   time. Using the Emergency SOS option causes the Accused Devices to attempt to call emergency

20   services, either via a cellular network if an iPhone is connected and has a signal, or over Wi-Fi

21   directly. According to Apple’s website, “[w]hen you make a call with SOS, your Apple Watch

22   automatically calls the local emergency number.” Upon information and belief, the Accused

23   Devices determine the local emergency number by correlating the location of the iPhone with a

24   location code in a lookup table stored in memory.

25          88.     Claim 1 further recites: “once the telephone call is placed, sending a prerecorded

26   emergency message to the telephony device over the wirelessly paired Bluetooth connection,
27   causing the telephony device to transmit the prerecorded emergency message.” Emergency

28
                                                       15
                                             AMENDED COMPLAINT
                                             CASE NO. : 4:18-CV-04969
1    contacts can be added via the Apple Watch app on an iPhone. According to Apple’s website,

2    “[a]fter an emergency call ends, your Apple Watch alerts your emergency contacts with a text

3    message, unless you choose to cancel. Your Apple Watch sends them your current location, and,

4    for a period of time after you enter SOS mode, it sends your emergency contacts updates when

5    your location changes.” Because the Accused Devices cannot make cellular calls, when the

6    Accused Devices are not connected to a WiFi network, they must send messages via the paired

7    iPhone.

8           89.    Claim 17 recites the same steps performed by the software recited in Claim 1.

9    Specifically, Claim 17 recites a method comprising:

10                 [a] selecting and implementing, by a wireless security device, a Bluetooth

11                         wireless protocol profile from one or more Bluetooth wireless protocol

12                         profiles for connecting to one or more Bluetooth enabled devices;

13                 [b] wirelessly pairing, via a wireless transceiver of the wireless security device

14                         over a personal area network, with a Bluetooth enabled telephony device

15                         using the selected Bluetooth wireless protocol profile, thus creating a

16                         wirelessly paired Bluetooth connection between the wireless security

17                         device and the telephony device;

18                 [c] sending a command to the telephony device requesting one or more of:
19                         a telephone number of the telephony device;

20                         a telephone network providing service to the telephony device; and

21                         a global positioning system (GPS) location of the telephony device;

22                 [d] receiving a response from the telephony device including one or more of:

23                         the telephone number of the telephony device;

24                         the telephone network providing service to the telephony device; and

25                         the GPS location of the telephony device; and

26                 [e] determining a current location of the telephony device based on one or more of
27                         the telephone number, the telephone network, and the GPS location;

28
                                                     16
                                          AMENDED COMPLAINT
                                          CASE NO. : 4:18-CV-04969
1                   [f] accessing a lookup table stored in the memory including one or more location

2                           codes and one or more emergency telephone numbers associated with the

3                           one or more location codes;

4                   [g] correlating the location with at least one of the one or more location codes to

5                           obtain at least one of the one or more emergency telephone numbers;

6                   [h] sending a command, by the wireless security device, over the wirelessly paired

7                           Bluetooth connection, to the telephony device to place a telephone call to

8                           the at least one of the one or more emergency telephone numbers; and

9                   [i] once the telephone call is placed, sending a prerecorded emergency message

10                          from the wireless security device to the telephony device over the

11                          wirelessly paired Bluetooth connection, causing the telephony device to

12                          transmit the prerecorded emergency message.

13          90.     Apple’s marketing materials, including its website and commercials, intentionally

14   induce consumers to practice each of the steps recited in Claim 17. Apple advertises that the

15   Accused Devices may be paired to an Apple iPhone according to a Bluetooth wireless protocol

16   profile. By advertising the built-in Maps application and Emergency SOS option, Apple induces

17   users of the Accused Devices to send a command to the iPhone requesting the GPS location of

18   the paired iPhone, receive in response the GPS location, and determine the location of the paired
19   iPhone based on the GPS location. Also, by advertising the Emergency SOS option, Apple

20   induces users to cause the Accused Devices to access a lookup table stored in memory, correlate

21   the location of the paired iPhone with a location code stored in the lookup table, obtain an

22   emergency telephone number stored in the lookup table, send a command by Bluetooth to the

23   paired iPhone to place a call to the emergency telephone number, and send a prerecorded

24   emergency message to the iPhone over the Bluetooth connection to be transmitted from the

25   iPhone.

26          91.     Zomm has been damaged by Apple’s infringement of the ’895 Patent, has been
27   irreparably harmed by that infringement, and will suffer additional damages and irreparable harm

28
                                                      17
                                           AMENDED COMPLAINT
                                           CASE NO. : 4:18-CV-04969
1    unless this Court enjoins Apple from further infringement.

2             92.   Upon information and belief, the infringement of one or more claims of the ’895

3    Patent by Apple has been and continues to be willful and deliberate. As a result, Zomm is

4    entitled to increased damages under 35 U.S.C. § 284 and to attorney fees and costs incurred in

5    prosecuting this action under 35 U.S.C. § 285.

6                                   SECOND CAUSE OF ACTION

7                                     (BREACH OF CONTRACT)

8             93.   Zomm restates and realleges the allegations set forth in paragraphs 1 through 92

9    above and incorporates them by reference.

10            94.   The Confidentiality Agreement is a valid, binding agreement between Zomm and

11   Apple.

12            95.   Zomm fully performed under the terms of the Confidentiality Agreement.

13            96.   The Zomm Source Code Modifications disclosed to Apple, which took Zomm

14   months to create, constitutes Zomm’s proprietary information and Confidential Information

15   under the terms of the Confidentiality Agreement. The Zomm Source Code Modifications

16   addressed and improved a number performance parameters of the Wireless Leash Plus, resulting

17   in it being certified as MFi compliant. After five months of continuous efforts by Zomm, Apple

18   also hired from Zomm the lead engineer who developed the Zomm Source Code Modifications.
19            97.   The proprietary Zomm Source Code Modifications were neither disclosed nor

20   addressed in Zomm’s patent, nor could they be determined by reverse engineering. This newly

21   developed code improved performance of the Wireless Leash Plus over Zomm’s prior device, the

22   Wireless Leash.

23            98.   Upon information and belief, Apple has breached the Confidentiality Agreement

24   by using the Zomm Source Code Modifications provided by Zomm to Apple for impermissible

25   purposes, including Apple’s own benefit, in direct contravention of the terms of the Agreement.

26            99.   As a result of Apple’s breach of the Confidentiality Agreement, Zomm has lost
27   sales and suffered damages, for which damages Apple is liable.

28
                                                      18
                                          AMENDED COMPLAINT
                                          CASE NO. : 4:18-CV-04969
1                                         PRAYER FOR RELIEF

2           WHEREFORE, Zomm prays for judgment:

3           A.       that Apple has infringed and is infringing the ’895 Patent;

4           B.       enjoining Apple, its officers, agents, servants, employees, attorneys, successors

5    and assigns and all other persons in active concert or participation with any of them from

6    infringing, and/or inducing infringement of the ’895 Patent;

7           C.       awarding Zomm compensatory damages for Apple’s direct and indirect

8    infringement of the patent-in-suit, in an amount to be ascertained at trial, including at least a

9    reasonable royalty and/or Zomm’s lost profits, together with interest and costs pursuant to 35

10   U.S.C. § 284;

11          D.       trebling the amount of compensatory damages for patent infringement pursuant to

12   35 U.S.C. § 284;

13          E.       awarding Zomm damages arising out of Apple’s breach of contract and interest

14   thereon;

15          G.       awarding Zomm reasonable attorneys’ fees pursuant to 35 U.S.C. § 285;

16          H.       granting Zomm such other and further relief in law or in equity as this Court

17   deems just or proper.

18                                    DEMAND FOR JURY TRIAL
19          Zomm demands a trial by jury on all issues so triable.

20

21

22

23

24

25

26
27

28
                                                        19
                                            AMENDED COMPLAINT
                                            CASE NO. : 4:18-CV-04969
     DATED: July 17, 2019               Respectfully submitted,
1
                                        KELLEY DRYE & WARREN LLP
2                                       Michael J. Zinna (Admitted Pro Hac Vice)
3                                       John F. Ward (Admitted Pro Hac Vice)
                                        David Lindenbaum (Admitted Pro Hac Vice)
4                                       Andrew W. Homer
                                        Tahir L. Boykins
5
                                         /s/ Michael J. Zinna
6                                       Michael J. Zinna (Admitted Pro Hac Vice)
7
                                        Attorneys for Plaintiff ZOMM, LLC
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                      20
                            AMENDED COMPLAINT
                            CASE NO. : 4:18-CV-04969
